Citation Nr: 1310360	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  08-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, rated as 10 percent disabling prior to June 13, 2012, and as 30 percent disabling as of that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from April 1966 until his retirement in August 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the claim, the rating assigned for migraine headaches was increased on two occasions, first to 10 percent effective January 18, 2006, and later to 30 percent effective June 13, 2012.  See July 2008 and November 2012 rating decisions.  These increases did not satisfy the Veteran's appeal.

The Veteran provided testimony at a personal hearing at the RO before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.  

The claims were remanded in June 2010 and May 2012 for additional development.  They have been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month over the last several months; the migraine headaches are not productive of severe economic inadaptability.  

2.  The Veteran's service-connected disabilities are not sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2012). 

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 3.340, 3.341, 4.16, 4.19 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a March 2006 letter, a July 2008 statement of the case (SOC) and an August 2010 letter.  Although the Veteran was not provided all required notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include private and VA treatment records; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disabilities; and afforded the appellant the opportunity to provide testimony.  There has been substantial compliance with the Board's July 2010 and May 2012 remands as additional VA treatment records have been obtained and VA examinations have assessed the current severity of the Veteran's migraine headaches and addressed the relevant factors, to include the question of his employability.  All known and available records relevant to the issues decided herein have been obtained, and the appellant has not contended otherwise.  In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for migraine headaches with a noncompensable evaluation was granted in a June 1996 rating decision.  The noncompensable evaluation was continued in the October 2006 rating decision that is the subject of the current appeal.  VA subsequently assigned a 10 percent evaluation effective January 18, 2006, and a 30 percent evaluation effective June 13, 2012.  See rating decisions dated in July 2008 and November 2012.  

The Veteran contends that he is entitled to increased ratings for his service-connected migraine headaches because his condition has worsened.  At the time he filed his claim for increased rating, he reported having headaches 25 days of the month and indicated that he went to bed with a severe migraine and woke up with one.  The Veteran also reported that visits to chronic pain clinics did not alleviate the problem and that he had headaches for four to five days out of any given week.  He indicated that he had become immune to some pain medication and that he had to quit his job because he was unable to function.  The Veteran described a throbbing pain and indicated that he had had nerve block injections for his headaches.  See VA Forms 21-4138 dated January 2006 and November 2006.  

In March 2010, the Veteran testified that he had migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  He reported having headaches almost every day and that the medication he takes only helps keep them down to a dull roar.  The Veteran asserted that medication can control them but that if he does not medicate in time, he will be in bed with icepacks on his head trying to numb the banging.  He indicated that these types of episodes occur about once every two weeks.  The Veteran also reported sensitivity to light and having to cancel jobs (two or three contracts a week) towards the end of his employment as a crane operator due to headaches.  

Diagnostic Code 8100 provides the rating criteria for migraine headaches.  A 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months; a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months; and a 50 percent evaluation is warranted for headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012). 

The rating criteria do not define "prostrating," and neither has the Court.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994). 

Both private and VA treatment records document complaint of, and treatment for, headaches throughout the appeal period.  

In a June 2006 letter, it was noted that the Veteran had been referred for psychological evaluation as an aid to treatment planning.  The Veteran reported headaches that will often last a week at a time and interfere with his attention, concentration, and ability to get things done.  They generally start behind his eyes and spread upward involving the top of his head.  He indicated that the headaches would improve with the application of new treatments, but would return within 90 days or so.  He noted that applying ice to his forehead will often enable him to sleep, which aids in abating the pain.  See letter from A.S.P., Ph.D.  

The Veteran underwent a VA examination in June 2006, at which time the examiner noted that his VA Computerized Patient Record System (CPRS) revealed treatment for tension headaches.  The Veteran complained of a headache in the frontal area located behind the eyes without tearing from the eyes.  He said he had twitching in the eyes sometimes but denied visual symptoms.  He also denied photophobia, nausea and vomiting.  The Veteran indicated that his headaches are usually pressure-like but will occasionally pulsate.  The headaches were not located in the back of the head or in the neck area.  The Veteran reported getting the headache 5 days of the week and that his headaches last for 24 hours and sometimes 48 hours.  He said he got bad headaches that make him stop working to get relief about 10 times a year.  The Veteran reported taking three medications, which did not help much.  Inspection of the head showed no tenderness or dilated arteries or veins.  Cranial nerves were intact and the neurological examination showed no focal, sensory or motor neurological findings.  The assessment was chronic headache.  The examiner indicated that this is as likely as it is not to be a tension headache and that the Veteran had been given different etiologies by different doctors.

In an August 2006 record, it was reported that the Veteran was seen for an initial evaluation and that he had had chronic headaches since the 1990s, which were retro-orbital in location, although he also had vertex headaches as well.  These intermittent headaches had been disabling to him and he finally retired.  The Veteran had been seen by several other physicians and was presenting for neurosurgical evaluation.  Following physical examination, the Veteran was assessed with cluster headaches and significant debility from a variety of retro-orbital and vertex headaches.  See record from Orlando Neurosurgery.  

The Veteran underwent a VA miscellaneous neurological disorders examination in May 2008, at which time he reported a history of headaches since 1991.  He indicated that his headaches start behind both eyes and spread to the middle of his head.  The Veteran reported that the sides of his head are very painful and that he had a bit of sensitivity to sunlight, but denied vision changes and nausea or vomiting.  He asserted that the headaches occur five to six times a week, lasting for around 24 to 28 hours.  The Veteran reported taking medications for his headaches and indicated that the headaches prevented him from operating his crane some of the time.  The examiner noted that the Veteran had not been diagnosed with migraine headaches and that the Veteran reported that without the medication, his headaches would be incapacitating.  The examiner also noted that the attacks are not prostrating and that ordinary activity is possible.  The usual duration of the headache was noted to be one to two days.  Following physical examination, which revealed normal motor and sensory findings, the Veteran was diagnosed with frequent headaches (previously listed as tension and/or sinus in origin).  The examiner also indicated that there was no diagnosis of migraine headache.  It was noted that the Veteran was not employed, as he had to give up his job in June 2007 due to headaches and left hand issues, and that although there were no effects on chores, shopping, recreation, traveling, feeding, bathing, dressing and grooming, there were moderate effects on exercise and sports during a headache.  

In an April 2010 letter, the Veteran's treating physician reported that he first came to his office with complaints of ice-pick headaches, migraine headaches, and/or cluster headaches in early 1998, and that he had been treating the Veteran ever since for complaints of severe and frequent headaches.  Complaints of headaches at least four days a week, sometimes lasting for days at a time, had been noted.  It was also noted that the Veteran was forced to retire before reaching the age of 62 due solely to the frequency and severity of constant headaches and that a course of action to effectively control his chronic headache problem had not been found.  See letter from Dr. M.D.M.  

The Veteran underwent a VA miscellaneous neurological disorders examination in December 2010, at which time his claims folder and medical records were reviewed.  The Board previously determined that this examination report was not adequate for adjudication purposes.  See May 2012 remand.  However, the assertions made by the Veteran at the time of that examination will be noted.  In pertinent part, the Veteran reported undergoing several acupuncture sessions, which did not help much with his headaches, and being seen by orthopedic surgeon for his chronic headaches.  He also noted problems concentrating due to his headaches and reported the medications he was taking for them.  

The Veteran underwent another VA examination on June 13, 2012, pursuant to the Board's May 2012 remand.  His claims folder and CPRS were reviewed.  In pertinent part, the Veteran complained of headaches in the frontal area, behind his eyes, which then goes into the temples and top of his head.  He denied tearing from his eyes but reported occasional twitching of his eyes.  He also denied visual symptoms, and photophobia if indoors, but stated that if he goes outside, he has to put sunglasses on when he has a headache.   The Veteran also denied vomiting but said if the headache is very bad, he gets some nausea.  He described the headache as usually pressure-like with occasional pulsation.  It was not located in the back of the head or in the neck area.  The Veteran reported getting the headache five days of the week lasting for two hours to three days.  He indicated that he gets a bad or incapacitating headache that makes him stop working to get relief about two to three times a month.  The examiner reported on the findings of a December 2011 magnetic resonance imaging (MRI), which, in pertinent part, contained an impression that there were several scattered foci of increased signal in the white matter appearance of which is nonspecific; etiologies, including sequela of migraine given history of headaches, can be difficult to exclude.  Physical examination revealed no dilated arteries or veins and no localized tenderness.  Pupils were equal and reactive and external ocular movements were within normal limits.  Inspection of the head showed no tenderness or dilated arteries or veins.  Cranial nerves were intact and the neurological examination showed no focal, sensory or motor neurological findings.  The Veteran was diagnosed with migraine headaches.  

The 30 percent rating assigned in the November 2012 rating decision was based on the Veteran's competent report as to the frequency with which his headaches incapacitated him at the time of the June 13, 2012, VA examination, namely that he had headaches five days a week lasting for two to three hours and bad or incapacitating headaches that made him stop working to get relief about two or three times a month.  

The Board finds that the evidence described above supports the assignment of a 30 percent evaluation for migraine headaches since the inception of the claim for increased rating.  The Veteran has credibly and consistently reported constant headaches on a weekly basis since filing his claim for an increased rating.  In a June 2006 letter, it was noted that the Veteran reported headaches that will often last a week at a time and interfere with his attention, concentration, and ability to get things done.  In November 2006, the Veteran reported having to quit his job because his headaches made him unable to function.  See VA Form 21-4138.  In August 2006, the Veteran was noted to have significant debility from a variety of retro-orbital and vertex headaches.  See record from Orlando Neurosurgery.  In March 2010, he testified that he had episodes where he has to stay in bed with icepacks on his head about once every two weeks and that towards the end of his employment, he was cancelling two or three contracts a week due to his headaches.  In light of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the headaches meet the criteria for a 30 percent rating under Diagnostic Code 8100 throughout the period of the claim. 

The evidence does not support the assignment of a 50 percent evaluation at any time during the period of the claim.  This is so because the Veteran's service-connected headaches are not manifested by impairment that more nearly approximates completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board acknowledges that the Veteran is not currently employed and that he reportedly stopped working because he was unable to function due to his service-connected migraine headaches.  It also acknowledges that the Veteran's treating physician reported in April 2010 the Veteran was forced to retire before reaching the age of 62 due solely to the frequency and severity of constant headaches and that a course of action to effectively control his chronic headache problem had not been found.  See letter from Dr. M.D.M.  The Board does not find the Veteran's assertions regarding the reason for terminating his employment to be credible.  This is so because during a May 2008 VA hand, thumb and fingers examination, the Veteran indicated that he had stopped working because of left hand surgery, and during the May 2008 neurological examination, he reported that he had stopped working due to headaches and left hand issues.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Moreover, and as will be discussed in greater detail below, the VA examiners who conducted examinations performed in June 2011 and June 2012 both determined that the Veteran would be capable of sedentary employment even considering his migraine headaches.  As such, the overall disability picture is not consistent with the criteria for the next highest rating of 50 percent under Diagnostic Code 8100. 

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The symptoms exhibited by the Veteran's migraine headaches, to include prostrating attacks, are contemplated by the rating criteria.  Therefore, referral for consideration of an extra-schedular rating is not warranted.  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for migraine headaches (with a 30 percent disability rating); right shoulder strain (with a 20 percent disability rating); status post fracture C 2-3 with spontaneous fusion (with a 20 percent disability rating); Dupuytren's syndrome, left hand (with a 20 percent disability rating); left shoulder bursitis, tendonitis and degenerative joint disease (with a 10 percent disability rating); and status post fracture distal left fibula times two, history of perforated right tympanic membrane, benign prostate hypertrophy and residuals of a left hand laceration (all of which are rated as noncompensable).  None of the disabilities listed is rated at 40 percent or more.

The Board notes that the Veteran's combined evaluation was at 60 percent effective January 18, 2006, and has been at 70 percent since the implementation of the 30 percent rating for migraine headaches on June 13, 2012.  Given the Board's grant of a 30 percent rating for migraine headaches going back to the inception of the Veteran's claim for increased rating, his combined evaluation will be 70 percent throughout the period of the claim.  

The regulations provide that for purposes of determining eligibility for TDIU, disabilities affecting a common body system, such as the orthopedic system, will be considered as one disability.  38 C.F.R. § 4.16(a)(3).  When the ratings for the Veteran's orthopedic disabilities, namely his right shoulder (20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 in conjunction with 38 C.F.R. § 4.73, Diagnostic Code 5301), cervical spine (20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237), left hand (20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223 (by analogy)) and left shoulder (10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201), are combined using the table under 38 C.F.R. § 4.25, the resulting disability rating is 54 percent.  Therefore, the Veteran has "one" disability with at least a 40 percent disability rating and sufficient additional disability to bring the combined rating to 70 percent or more for consideration of a total rating for individual unemployability under 38 C.F.R. § 4.16(a).  

The Board remanded the claim for entitlement to a TDIU in May 2012 in order to obtain documentation from the Veteran regarding his educational and occupational history.  The Board indicated that a June 2011 VA examiner had determined that the Veteran's service-connected disabilities would not prevent him from sedentary employment, but that without the required documentation, it could not be determined whether the Veteran is even qualified for sedentary employment.  This information was requested by the Appeals Management Center in a May 2012 letter, to which VA Forms 21-4192 (Request for Employment Information) and 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) were attached.  Neither form was returned by the Veteran.  

The Board notes that the Veteran reported completing high school and later an Associate's degree, serving in the military for many years, later working for the County, and then running a crane operation.  See June 2006 letter from A.S.P., Ph.D.  It is unclear, however, what his duties were while working for the County.  Based on the evidence of record, the Board has no reason to conclude that the Veteran is not qualified for some types of sedentary employment. 

The Board acknowledges that the Veteran is no longer working as a crane operator.  It is unclear, however, when he terminated this employment.  Although he reports stopping work in June 2007, at the time of a May 2008 hand, thumb and finger VA examination, the Veteran indicated that he stopped working due to left hand surgery in March 2008.  

The Board also acknowledges that the Veteran has reported that he was unable to continue working as a result of his debilitating headaches and that his private physician reported on the Veteran's inability to maintain employment as a result of his headaches.  See April 2010 letter from Dr. M.D.M.  Dr. M. does not assert, however, that the Veteran was not capable of maintaining any employment, just that he was unable to continue working at his previous job (as a crane operator).  The examiner who conducted a June 2011 VA general medical examination, however, determined that based solely upon the Veteran's service-connected headaches, he would be able to perform the duties associated with physical and sedentary employment, though reasonable accommodation may be needed when/if a headache occurs while at work.  The June 2011 examiner also determined that when all of the Veteran's service-connected disabilities were taken in concert, he would be able to perform the duties associated with limited physical employment with reasonable accommodation (no overhead lifting or lifting greater than 20 pounds) and all duties associated with sedentary employment.  Moreover, the examiner who conducted the June 2012 VA examination determined that although the Veteran is not likely to be able to do the job of a crane operator (due to the dangers of the job), he is likely to be able to do sedentary employment.  

Two VA examiners have determined that despite his service-connected disabilities, the Veteran is capable of performing the physical and mental acts required by sedentary employment.  While the Board does not doubt that the Veteran's service-connected disabilities, especially his migraine headaches, had some effect on his employability, the preponderance of the evidence does not support his contention that his service connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  Based on the opinions provided in June 2011 and June 2012, entitlement to a TDIU is not warranted.  Since the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

The Board having determined that the Veteran's migraine headaches warrant a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary benefits.

Entitlement to a TDIU is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


